Citation Nr: 0216581	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-22 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in March 2000, a 
statement of the case was issued in September 2000, and a 
substantive appeal was received in November 2000.  The 
veteran testified at a Board videoconference in September 
2002.

The August 1999 rating decision was promulgated by the St. 
Petersburg, Florida, RO.  During the course of this appeal, 
the veteran moved and the Denver, Colorado, RO assumed 
jurisdiction.   


FINDINGS OF FACT

1.  The veteran's only service-connected disability is PTSD 
which is currently evaluated as 70 percent disabling.  

2.  The evidence of record is in relative equipoise with 
regard to whether the veteran is unemployable solely due to 
the service-connected PTSD.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that, 
while there has not been substantial compliance with the 
provisions set forth in the new law and regulation, in light 
of the determination in this decision, there has been no 
prejudice to the veteran by the non-compliance.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Criteria

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. §  1155; 38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
C.F.R. § 4.1.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341 (a), 4.16(a).  

The regulation further provides that the existence or degree 
of nonservice-connected disability or disabilities or 
previous unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  Id.  

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

The veteran's claim of entitlement to TDIU was received in 
June 1998.  He indicated on his application that he last 
worked full time in June 1996.  He listed 17 jobs he held 
from August 1991 to June 1995 including several attempts at 
self-employment.  

The veteran's only service-connected disability is PTSD which 
is currently evaluated as 70 percent disabling.  Thus the 
veteran meets part of the criteria for assignment of a total 
rating in that he has one service-connected disability which 
is rated at least 60 percent disabling.  Therefore the issue 
on appeal revolves around the question of whether the veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his PTSD.  

Factual Background

There are numerous statements from the veteran and his wife 
regarding the veteran's employability.  The Board notes that 
some of the statements attribute the veteran's problems to a 
nonservice-connected back problem.  However, the most recent 
statements attribute his lack of employment solely to the 
service connected PTSD.  

Reports of VA examinations dated in January and March 1995 
include Axis I diagnoses of chronic dysthymic disorder, rule 
out major depression and chronic PTSD in partial remission.  
A Global Assessment of Functioning (GAF) score of 58-60 was 
assigned.  The veteran reported at the time of the January 
1995 examination that he did not have problems obtaining 
employment but had problems maintaining employment as he got 
bored easily, was frustrated, and was unable to deal with a 
lot of people and stress.  

A November 1997 VA examination resulted in diagnoses of 
chronic severe PTSD and moderate recurrent major depressive 
disorder secondary to the PTSD.  A GAF of 48-50 was assigned.  
The examination report included the opinion that the 
veteran's PTSD with secondary depression significantly 
impacted and impaired his global functioning, especially in 
the areas of social, occupational and interpersonal 
relationships.  It was further opined that the veteran had 
mood swings and impaired impulse control which made it less 
likely for him to establish and maintain effective work 
relationships.  

In response to a request for employment information from VA, 
the veteran's spouse reported in August 1998 that she 
employed the veteran in the field of vinyl repairs.  He began 
working at the business in December 1991 and was employed up 
until the date of the statement.  The highest earnings were 
$2,600.00 per month at the job.  She reported that the 
veteran lost approximately one week per month from work and 
that he would work approximately 20 to 30 hours per week.  
With regard to concessions made for the veteran by reason of 
disability, it was noted that she had to follow-up on his 
work and contacts because of concentration problems and the 
fact that he would often lose things.  This statement did not 
match the information the veteran supplied at the time he 
submitted his TDIU claim wherein it was indicated that he 
worked at the vinyl repair job from January to June of 1992, 
from October 1995 to May 1996 (20 to 30 hours per week) and 
from June 1996 to June 1998 (20 to 40 hours per week).  

A March 1999 VA clinical record reveals that the veteran 
reported that he had been busy in his usual vinyl repair 
business.  The assessment was chronic PTSD.  It was also 
noted that the veteran had diabetes.  

The report of a June 1999 VA examination which was conducted 
to determine employability resulted in the opinion that the 
veteran didn't appear to be entirely unemployable.  The 
examiner noted that the veteran was productive for the better 
part of a week in the business he and his wife owned and 
could be even more productive if the work were available.  
The examiner opined that the veteran's current job of working 
with upholstery materials would not be too difficult to 
replicate in other settings.  The examiner further noted that 
PTSD was not the only limitation on the veteran's ability to 
function interpersonally or vocationally.  Depression and a 
sleep disorder also contributed to the veteran's overall 
impairment.  The examiner opined that the veteran was not 
precluded from functioning in a work environment that didn't 
require him to engage in on-going relationships.  The 
examiner's opinions were based on a review of the claims file 
as well as a three page letter from the veteran's spouse.  
The axis I diagnoses were PTSD, recurrent major depression of 
moderate severity and breathing related sleep disorder.  No 
Axis II diagnosis was made.  A GAF of 50 was assigned.  

The veteran's spouse submitted a statement in March 2000 
indicating that, in her opinion, the veteran was unemployable 
due to his PTSD.  She indicated that the examiner who 
conducted the March 1999 VA examination was wrong to rely on 
statements supplied by the veteran because he had problems.  
She reported that the veteran's concentration was not good 
which prevented him from being able to perform complex tasks 
for any length of time.  She wrote that the main reason she 
started the vinyl repair business was to give the veteran a 
sense of being busy and a feeling of doing something 
constructive.  She reported that the vinyl repair business 
either lost money or made a very small profit.  She indicated 
that the veteran was able to go for months at a time working 
and then would become non-functional for weeks, months or 
years.  They did not work every week at the business.  She 
limited the amount of work the business took in because the 
veteran was unable to do all the work.  She was still seeking 
work for the vinyl repair business at the time the statement 
was submitted.  

A Social Security disability evaluation was conducted in 
March 2000.  It was noted that the veteran reported he was 
constantly physically and verbally abused by foster parents 
between the ages of 2 and 17.  He also reported that he had 
intrusive nightmares and flashbacks of his experiences in the 
Vietnam war.  The veteran reported that his last job was 
driving a school bus until May 1996.  The impressions from 
the examination were PTSD, major depression, generalized 
anxiety, panic disorder and pedophilia.  The examiner noted 
that it appeared that the veteran had a life of dysfunction 
and felt rather inadequate.  The examiner opined that the 
veteran had a long history of difficulty with interpersonal 
relationships from very early on, most likely because of the 
verbal and physical abuse since the age of 2.  A GAF of 55 
was assigned.  

A private psychiatric examination was conducted in June 2002.  
The examiner noted that he had reviewed records provided by 
the veteran which included some VA treatment records and 
records of evaluations conducted concerning his employability 
status.  The examiner opined that, based on statements from 
the veteran and his wife, the veteran was unable to work in 
any competitive setting.  He noted the veteran's high level 
of irritability and paranoia in dealing with other people 
made it impossible for him to hold a productive job.  The 
examiner opined that the veteran's depression was 
interrelated with the PTSD.  The examiner reported that the 
Social Security Administration had approved the veteran for 
disability payments which clearly indicated to the examiner 
that other health care professionals besides himself 
considered the veteran to be unemployable.  A GAF of 50 was 
assigned.  

The veteran testified before the undersigned via video 
conference in September 2002 about symptomatology he 
experienced which he alleged was due to his PTSD.  He 
reported that his vinyl repair job ended in July 1999.  His 
representative indicated that the veteran was not scheduled 
for treatment of the PTSD at the time of the hearing.  

Analysis

The Board finds the evidence is in relative equipoise for 
this claim.  While the examiner who conducted the June 1999 
VA examination opined that the veteran was not unemployable 
due to his PTSD, the private physician who conducted the June 
2002 examination affirmatively found that he was unemployable 
due solely to the service-connected PTSD.  

The report of the March 2000 Social Security disability 
evaluation did not actually provide an opinion as to the 
veteran's employability or lack thereof due to the PTSD, but 
it did indicate that the problems with interpersonal 
relationships were due to childhood abuse.  This would weigh 
against a finding that the PTSD was the cause of the 
veteran's occupational difficulties.  However, the examiner 
who conducted the November 1997 VA examination attributed the 
veteran's problems, including problems with interpersonal 
relationships, to his PTSD.  

The veteran's spouse's has opined that PTSD was the cause of 
the occupational difficulties but she had also previously 
attributed the veteran's employment problems to a nonservice-
connected back disorder without mention of the PTSD.  The 
Board notes that the veteran's spouse is also his employer 
but also had the possibility of pecuniary gain when making 
her statements.  There are also discrepancies between the 
veteran's self-reported work habits and those reported by the 
spouse.  Based on this, the Board has placed reduced 
probative value on the spouse's allegations of the cause of 
the veteran's employability problems.  

The Board notes that the GAF scores assigned by the different 
health care professionals who have examined the veteran are 
also in equipoise.  They range from 60 to 48 which indicates 
moderate difficulty in social or occupational settings or 
conflicts with peers or co-workers to serious impairment in 
social or occupational settings or an inability to keep a 
job.  

Where the preponderance of the evidence is for the veteran's 
claim or the evidence for and against the claim is in 
equipoise, the benefit sought is to be granted.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As the Board finds the evidence is in relative 
equipoise, entitlement to TDIU is warranted.  


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is granted, subject to the laws 
and regulations pertaining to monetary awards.  



		
	KELLY CONNER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

